STONE, J.
The indictment in this case contains.three counts, each of which is a .substantial compliance with the form furnished in the Co.de, — form No- 3-5, page 702. The only difference in the three counts consists in the designation of the person - to whom the false pretense was made, The varying averments in the several counts, in this regard, were evidently inserted to meet every, possible phase of the proof, as the same might arise, The averment of the person to whom the false pretense was made, ,was part and parcel of the means by which the offense was committed. The counts are severally good. Lowenthall v. The. State, 32 Ala. 589.
We have frequently held, that two or more counts might be joined in the same indictment, each of which charged a distinct felony, if the offenses were of the same character, and subject to the same punishment. — - Johnson v. The State, 29 Ala. 62. Cawley v. The State, at the present term, The demurrer for misjoinder was properly overruled, — Scott v. The State, at the present term.
[2.] Money is, itself, a measure of value ; and that.val.ue cannot be rendered more definite by an averment of its value. The phrase “sixty-five dollars in money,”- has a defined meaning, which is not,rendered more clear by the superadded expression, worth siozly-Jivc. $oM<WS,
*139[3.] The instrument read in evidence was sufficiently described as “a deed of trust.”- Price v. Masterson, 35 Ala. 393.
The judgment of the circuit court is affirmed,